DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
Response to Arguments
Applicant's arguments filed on 10/04/2021 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant has amended claim to recite “a virtual LMR network having LMR network functions implemented as software modules” and “multi bearer devices register and communicate with the virtual LMR network through a physical IP network using IP messages and associated LMR IDs.”  The applicant argues the combination of Korus, Martinez and Mehrotra does not teach the amended claim.
In response to applicant’s argument, the Examiner respectfully disagrees.
Korus discloses a virtual LMR network having LMR network functions implemented as software modules.  Korus describes a communication device having the software and/or firmware needed to couple to and communicate using a narrowband network in paragraph [029].
Martinez discloses “multi bearer devices register and communicate with the virtual LMR network through a physical IP network using IP messages and associated LMR IDs.”  Martinez describes a method for providing land mobile radio (LMR) radio frequency (RF) communication is provided. The method includes defining a control plane using at least one control multicast Internet Protocol (IP) address.  The method further includes defining a traffic plane using at least one traffic multicast IP address in paragraph [0005].  Further, Martinez describes LMR systems communicate using Internet Protocol (IP) messages in paragraph [0003].

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 14, 15, 17, 18 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Korus (WO 2013/158362 A1)in view of Martinez et al. (US 2010/0135197 A1) hereinafter “Martinez”
As per claim 1, Korus discloses a wireless communication system for multi bearer devices, including: 
a physical LMR network having sites with physical LMR (Land Mobile Radio) base stations (FIG. 1, Narrowband Sites 1-2) 
and a virtual LMR network having LMR network functions implemented as software modules (Korus, ([024], a processing device configured to maintain a set of virtual narrowband sites; [029], a communication device having the software and/or firmware needed to couple to and communicate using a narrowband network)
Korus does not explicitly disclose wherein multi bearer devices register and communicate with the physical LMR network using RF signals and LMR messages with LMR IDs, and multi bearer devices register and communicate with the virtual LMR network through a physical IP network using IP messages and associated LMR IDs.
Martinez discloses wherein multi bearer devices register and communicate with the physical LMR network using RF signals and LMR messages with LMR IDs (Martinez, [0005], a method for providing land mobile radio (LMR) radio frequency (RF) communication is provided. The method includes defining a control plane using at least one control multicast Internet Protocol (IP) address),
and multi bearer devices register and communicate with the virtual LMR network through a physical IP network using IP messages and associated LMR IDs (Martinez, [0003], LMR systems communicate using Internet Protocol (IP) messages)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Martinez related to wherein multi bearer devices register and communicate with the physical LMR network using RF signals and LMR messages with LMR IDs, and multi bearer devices register and communicate with the virtual LMR network through a physical IP network using IP messages and associated LMR IDs and have modified the teaching Korus in order to improve communication between LMR network and cellular data network (Martinez, Abstract)
Korus in view of Martinez disclose multi bearer devices receiving service from the physical LMR network communicate with multi-bearer devices receiving service from the virtual LMR network through an interface between the physical and virtual networks (Korus, [0069], the narrowband  sends separate call control and floor control messages using different interfaces)

As per claim 2, Korus in view of Martinez disclose a system according to claim 1 wherein the virtual network includes one or more virtual site controllers which each control one or more virtual LMR base stations, and a virtual router (Martinez, [0020], connected to a controller 48 that may include a router 50)

As per claim 4, Korus in view of Martinez disclose a system according to claim 1 wherein the physical IP network has sites with physical cellular base stations which send IP messages from the multi bearer devices to the virtual network (Korus, FIG. 1, Virtual Sites A-D)

As per claim 5, Korus in view of Martinez disclose a system according to claim 1 wherein: 
each of the multi bearer devices has an LMR ID and an individual IP address stored as device data in a router in the virtual network (Martinez, [0023], assign an IP address for communicating with the router)
each of the physical LMR base stations has an LMR ID and an individual IP address stored as physical site data in the router (Martinez, [0026], the LMR unit has an individual IP address)
and each base station or channel in the virtual network has an LMR ID and an individual IP address stored as virtual site data in the router (Matinez, [0019], include one or more IP addresses identifying)

As per claim 6, Korus in view of Martinez disclose a system according to claim 1 wherein base stations in the virtual network are virtual LMR channels (Korus, [053], a plurality of virtual narrowband channels)

As per claim 7, Korus in view of Martinez disclose a system according to claim 2 wherein the virtual site controllers are managing virtual LMR channels, and the virtual network controller is managing the virtual site controllers (Korus, [053], During operation, the interworking server provides to the controlling server the ID for a given narrowband device and the virtual narrowband site)

As per claim 8, Korus in view of Martinez disclose a system according to claim 1 wherein the virtual network has virtual LMR base stations or controllers implemented as one or more software modules (Korus, [029], a communication device having the software and/or firmware needed to couple to and communicate using a narrowband network)

As per claim 9, Korus in view of Martinez disclose a system according to claim 1 wherein each LMR function of the virtual network is a software module (Korus, [029], a communication device having the software and/or firmware needed to couple to and communicate using a narrowband network)

As per claim 10, Korus in view of Martinez disclose a system according to claim 1 wherein the virtual network includes a PTToC (Push To Talk over Cellular) server (Korus, [072], Push-to-talk over Cellular (PoC))

As per claim 14, Korus discloses a wireless communication system for multi-bearer devices, including: 
a physical cellular network having sites with physical cellular base stations (FIG. 1, Narrowband Sites 1-2)
and a virtual LMR network having LMR functions implemented as software modules (Korus, ([024], a processing device configured to maintain a set of virtual narrowband sites; [029], a communication device having the software and/or firmware needed to couple to and communicate using a narrowband network)
Korus does not explicitly disclose wherein the multi-bearer devices communicate with the physical cellular base stations using IP wireless messages and associated LMR IDs; and the physical cellular base stations communicate with the virtual network using IP messages and associated LMR IDs; whereby the multi-bearer devices register and communicate in the virtual LMR network through the physical cellular network.
Martinez discloses wherein the multi-bearer devices communicate with the physical cellular base stations using IP wireless messages and associated LMR IDs (Martinez, [0005], a method for providing land mobile radio (LMR) radio frequency (RF) communication is provided. The method includes defining a control plane using at least one control multicast Internet Protocol (IP) address)
and the physical cellular base stations communicate with the virtual network using IP messages and associated LMR IDs (Martinez, [0003], LMR systems communicate using Internet Protocol (IP) messages)
whereby the multi-bearer devices register and communicate in the virtual LMR network through the physical cellular network (Martinez, [0005], a method for providing land mobile radio (LMR) radio frequency (RF) communication is provided)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Martinez related to wherein the multi-bearer devices communicate with the physical cellular base stations using IP wireless messages and associated LMR IDs and the physical cellular base stations communicate with the virtual network using IP messages and associated LMR IDs, whereby the multi-bearer devices register and communication in the virtual LMR network through the physical cellular network and have modified the teaching Korus in order to improve communication between LMR network and cellular data network (Martinez, Abstract)


As per claim 15, Korus in view of Martinez disclose a system according to claim 14 wherein the virtual network includes: one or more virtual site controllers which manage one or more virtual LMR base stations ([024], a processing device configured to maintain a set of virtual narrowband sites)
As per claim 17, Korus in view of Martinez disclose a system according to claim 14 wherein the virtual LMR network has virtual LMR base stations are virtual LMR channels (Korus, [053], a plurality of virtual narrowband channels)

As per claim 18, Korus in view of Martinez disclose a system according to claim 15 wherein the virtual site controllers are managing virtual LMR channels, and the virtual network controller is managing the virtual site controllers (Korus, [053], During operation, the interworking server provides to the controlling server the ID for a given narrowband device and the virtual narrowband site)

As per claim 20, Korus in view of Martinez disclose a system according to claim 14 wherein the virtual LMR network is a Push To Talk over Cellular (PTToC) server (Korus, [072], Push-to-talk over Cellular (PoC))

Claims 3 and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Korus (WO 2013/158362 A1) in view of Martinez (US 2010/0135197 A1) and further in view of Mehrotra (US 2015/0092650A1)
As per claim 3, Korus in view of Martinez disclose a system according to claim 1, they do not explicitly disclose wherein the interface between the physical and virtual networks is based on Inter RF Subsystem Interface (ISSI), Application Interface Specification (AIS) or Digital Fixed Station Interface (DFSI). 
Mehrotra discloses wherein the interface between the physical and virtual networks is based on Inter RF Subsystem Interface (ISSI) (Mehrotra, [0001], Broadband Push-to-Talk (PTT) to Project 25 (P25) using Inter Radio Frequency (RF) Subsystem Interface (ISSI))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Mehrotra related to wherein the interface between the physical and virtual networks is based on Inter RF Subsystem Interface (ISSI) and have modified the teaching of Korus and Martinez in order to improve resource allocation (Mehrotra, [0002])

As per claim 16, Korus in view of Martinez disclose a system according to claim 14 further including: 
a physical LMR network having sites with physical LMR base stations (FIG. 1, Narrowband Sites 1-2), they do not explicitly disclose wherein the physical LMR network communicates with the virtual LMR network through an interface using Inter RF Subsystem Interface (ISSI), Application Interface Specification (AIS) or Digital Fixed Station Interface (DFSI).
Mehrotra discloses wherein the physical LMR network communicates with the virtual LMR network through an interface using Inter RF Subsystem Interface (ISSI), Application Interface Specification (AIS) or Digital Fixed Station Interface (DFSI) (Mehrotra, [0001], Broadband Push-to-Talk (PTT) to Project 25 (P25) using Inter Radio Frequency (RF) Subsystem Interface (ISSI))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Mehrotra related to wherein the physical LMR network communicates with the virtual LMR network through an interface using Inter RF Subsystem Interface (ISSI) and have modified the teaching of Korus and Martinez in order to improve resource allocation (Mehrotra, [0002])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is 571-270-7090.  The examiner can normally be reached on M-F 9:00am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462